959 F.2d 753
AMERICAN HOME ASSURANCE COMPANY, Plaintiff-Appellant,v.Michael SCHER, Ph.D., d/b/a Supportive PsychologicalServices, Defendant-Appellee.
No. 91-55100.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 5, 1992.Decided March 4, 1992.

Appeal from the United States District Court for the Central District of California;  Harry L. Hupp, District Judge, Presiding.
Before:  ALARCON, BEEZER and RYMER, Circuit Judges.


1
We affirm for the reasons stated by the district court in its decision of December 3, 1990.


2
AFFIRMED.